--------------------------------------------------------------------------------

EXHBIIT 10.18


NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK OPTION AGREEMENT


This Performance Stock Option Agreement, Participant’s award information (the
“Award Summary”), which can be accessed on the Morgan Stanley stock plan website
(currently www.stockplanconnect.com) or the website of any other stock plan
administrator selected by the Company in the future, and the Appendix for
Participant’s country contained in this agreement, if any, (collectively, this
“Agreement”) set forth the terms and conditions of the Performance Stock Options
granted to Participant under the Second Amended and Restated Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  In the event of a
conflict between (i) the terms and conditions of the Plan; and (ii) the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.


1.   Grant of Performance Stock Options.


1.1   Grant of Performance Stock Options.  Effective as of the date of grant
specified in the Award Summary (the “Grant Date”), the Company grants to
Participant Performance Stock Options to purchase up to [*]% of the number of
Shares specified in the Award Summary (i.e., [*]% of the number of Performance
Stock Options that would vest upon achievement of [Performance Vesting
Provisions], as set forth in Section 1.2). The Performance Stock Options are
Nonqualified Stock Options. Performance Stock Options granted under this
Agreement may not be exercised at any time until such Performance Stock Options
are vested, as provided in Section 1.2.


1.2   Vesting of Performance Stock Options. The Performance Stock Options shall
vest and become exercisable as follows, except as otherwise provided in this
Agreement, including pursuant to Sections 1.3 and 5:


(a)   The Performance Stock Options shall be divided into three equal tranches. 
The percentage of each respective tranche that shall vest shall be determined in
accordance with paragraph (b) below. Such percentage of each tranche shall vest
on the later of a) [Performance Vesting Provisions] and b) one year following
the date of grant;


(b)   The percentage of each respective tranche that shall vest shall be based
on [Performance Vesting Provisions], and shall be in accordance with Schedule A
below.


1.3   Term of Performance Stock Options.


(a)   In the event Participant’s Continuous Service (as defined below) is
terminated for any reason prior to the full vesting of the Performance Stock
Options, the Performance Stock Options granted hereunder shall terminate to the
extent they are not vested as of the termination of Participant’s Continuous
Service, as determined in accordance with Section 10 (j) below, and Participant
shall not have any right to exercise such unvested Performance Stock Options.


1

--------------------------------------------------------------------------------

(b)   Subject to the provisions of the Plan and this Agreement, including
Section 5 hereof, all Performance Stock Options granted hereunder that are
vested but unexercised shall terminate on the earliest to occur of:


(1)   the date on which Participant’s Continuous Service is terminated for Cause
(as defined in Section 1.6);


(2)   12 months after the termination of Participant’s Continuous Service due to
Participant’s death or Disability (as defined below);


(3)   3 months after the termination of Participant’s Continuous Service for any
other reason; or


(4)   the seventh anniversary of the Grant Date.


(c)   Notwithstanding the foregoing, any portion of a tranche of Performance
Stock Options that does not vest shall immediately terminate following the later
of a) [Termination Provisions], as provided in Section 1.2, and b) one year
following the date of grant.


Notwithstanding the foregoing, if the exercise of the Performance Stock Options
is prevented by the Company within the applicable time periods set forth in
Section 1.3(b)(2) and (3) for any reason, the Performance Stock Options shall
not expire before the date that is 30 days after the date that Participant is
notified by the Company that the Performance Stock Options are again
exercisable, but in any event no later than the seventh anniversary of the Grant
Date.


For purposes of this Agreement:


“Continuous Service” means that Participant’s service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated. Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant’s
Continuous Service. For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service. Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.


“Disability” means Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Participant’s employer. Any question as to the existence of that Participant’s
physical or mental impairment as to which Participant or Participant’s
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Participant and the
Company (or its Subsidiary, as applicable). If Participant and the Company (or
its Subsidiary, as applicable) cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company or a Subsidiary and Participant
shall be final and conclusive for all purposes of the Performance Stock Options.


2

--------------------------------------------------------------------------------

1.4   Exercise of Performance Stock Options. Exercisable Performance Stock
Options may be exercised as provided on the Morgan Stanley stock plan website
(or the website of any other stock plan administrator selected by the Company in
the future) or by written notice of such exercise, in the form prescribed by the
Committee or Company, to the person designated by the Committee at the corporate
offices of the Company. The notice shall specify the number of Performance Stock
Options that are being exercised. Full payment of the Performance Stock Option
Price as specified in the Award Summary under “Grant Price” shall be made at the
time of exercise in a manner set forth in the Plan, Section 2 below, or in such
other manner as may be approved by the Committee, consistent with the terms of
the Plan, as it may be amended from time to time.


1.5   Stockholder Rights. Unless and until Shares are issued by the Company upon
exercise of the Performance Stock Options, Participant shall have none of the
rights or privileges of a shareholder of the Company (including voting, dividend
and liquidation rights) with respect to the Shares covered by the Performance
Stock Options.


1.6   Change in Control. Notwithstanding any provision in this Agreement to the
contrary, if, within six months prior to and in connection with a Change in
Control or within two years following such Change in Control, Participant’s
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of outstanding Performance
Stock Options governed by this Agreement shall be accelerated such that the
number of Performance Stock Options specified in the Award Summary (i.e. the
number of Performance Stock Options that would vest upon achievement of
[Performance Vesting Provisions], as set forth in Section 1.2) shall be deemed
to be vested in full immediately prior to the termination of Participant’s
employment.


For purposes of this Agreement:


“Cause” shall mean that Participant has engaged in any one of the following:


(a)    a material breach by Participant of the Company’s Key Employee Covenants,
other employee covenants or any employment agreement, which breach is not cured
within any applicable cure period set forth the respective document;


(b)    any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries;


(c)    Participant’s conviction of, or a plea of guilty or nolo contendere to, a
felony or any willful perpetration of common law fraud (or analogous violation
of law in a jurisdiction outside the United States); or


3

--------------------------------------------------------------------------------

(d)    any other willful misconduct by Participant that is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries.


For purposes of the foregoing, in determining whether a “material breach” has
occurred, or whether there has been a willful violation of a “material” law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.


“Good Reason” shall mean the occurrence any of the following events that result
in a material negative change to Participant:


(a)    without Participant’s consent, a material reduction in the scope of
Participant’s duties and responsibilities or the level of management to which
Participant reports;


(b)    without Participant’s consent, a reduction in base salary (other than an
across-the-board reduction of not more than 10% applicable to all similarly
situated employees);


(c)    without Participant’s consent, a material reduction in Participant’s
benefits in the aggregate (in terms of benefit levels) from those provided to
Participant under any employee benefit plan, program and practice in which
Participant participates;


(d)    without Participant’s consent, a relocation of Participant’s principal
place of employment of more than 50 miles from Participant’s primary residence;


(e)    the failure of the Company to have a successor entity specifically assume
this Agreement or any employment agreement within 10 business days after a
Change in Control; or


(f)            a material breach by the Company a successor entity of this
Agreement or any employment agreement.


Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant’s resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.


2.         Payment of Exercise Price. Full payment of the Performance Stock
Option’s exercise price shall be made by any of the methods listed in Section 9
for payment of Tax-Related Items, at Participant’s election, subject to the
Committee’s or Company’s right to eliminate, prior to exercise, any of such
payment methods.


3.         Securities Law Compliance. Participant represents that Participant
has received and carefully read a copy of the Prospectus for the Plan, together
with the Company’s most recent Annual Report to Stockholders. Participant hereby
acknowledges that Participant is aware of the risks associated with the Shares
and that there can be no assurance the price of the Shares will not decrease in
the future. Participant hereby acknowledges no representations or statements
have been made to Participant concerning the value or potential value of the
Shares. Participant acknowledges that Participant has relied only on information
contained in the Prospectus and has received no representations, written or
oral, from the Company or its employees, attorneys or agents, other than those
contained in the Prospectus or this Agreement. Participant acknowledges that the
Company has made no representations or recommendations, and is not providing any
tax, legal or financial advice, regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares. Participant
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.


4

--------------------------------------------------------------------------------

4.         Transfer Restrictions. Participant shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Performance Stock Options subject to this Agreement in any manner other than by
the laws of descent or distribution, and shall be exercised, during the lifetime
of Participant, only by Participant. Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void.


5.         Forfeiture. If, at any time during Participant’s Continuous Service
or at any time during the 12-month period following termination of Participant’s
Continuous Service, Participant engages in conduct that constitutes Cause (as
defined above), then at the election of the Committee, (a) this Agreement and
all Performance Stock Options granted hereunder shall terminate, and (b)
Participant shall return to the Company for cancellation all Shares held by
Participant plus pay the Company the amount of any proceeds received from the
sale of any Shares to the extent such Shares were issued pursuant to Performance
Stock Options granted under this Agreement that were exercised (i) during the
12-month period immediately preceding the Cause, or (ii) on the date of or at
any time after such Cause.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirement
under the securities laws, the Committee may terminate any Performance Stock
Options granted hereunder or require Participant to reimburse the Company the
amount of any payment or benefit received with respect to any Performance Stock
Options granted hereunder to the extent the Performance Stock Options would not
have been earned or accrued after giving effect to the accounting restatement.


6.        Governing Plan Document. This Agreement incorporates by reference all
of the terms and conditions of the Plan, as presently existing and as hereafter
amended. Participant expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan. Participant also expressly:


(a)    Acknowledges receipt of the Plan and represents that Participant is
familiar with the provisions of the Plan, and that Participant enters into this
Agreement subject to all of the provisions of the Plan;


(b)    Recognizes that the Committee has been granted complete authority to
administer the Plan in its sole discretion, and agrees to accept all decisions
related to the Plan and all interpretations of the Plan made by the Committee as
final and conclusive upon Participant and upon all persons at any time claiming
any interest through Participant in the Performance Stock Options or the Shares
subject to this Agreement; and


5

--------------------------------------------------------------------------------

(c)    Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Performance Stock Options unless and until a period
of at least six months shall have elapsed between the date upon which such
Performance Stock Options were granted to Participant and the date upon which
Participant desires to sell or otherwise dispose of such Shares.


7.    Representations and Warranties. As a condition to the receipt of any
Shares upon exercise of the Performance Stock Options, the Company may require
Participant to make any representations and warranties to the Company that legal
counsel to the Company may determine to be required or advisable under any
applicable law or regulation, including without limitation, representations and
warranties that the Shares are being acquired only for investment and without
any present intention or view to sell or distribute any such Shares.


8.    Compliance With Law and Regulations. Notwithstanding any other provision
of the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the Performance Stock Options prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.


9.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and the Employer (a)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Stock
Options, including, but not limited to, the grant, vesting or exercise of the
Performance Stock Options, the subsequent sale of any Shares acquired at
exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance Stock Options to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


6

--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


Full payment of the Tax-Related Items shall be made by any of the following, or
a combination thereof, subject to the Company’s right to eliminate, prior to
exercise, any of the following as permissible payment methods: (i) in cash or
cash equivalents (including certified check, bank check or wire transfer of
immediately available funds); (ii) by tendering previously acquired Shares
(either actually or by attestation) valued at their then-Fair Market Value;
(iii) by withholding Shares otherwise issuable in connection with the exercise
of the Performance Stock Option; (iv) through same-day voluntary or involuntary
(on Participant’s behalf pursuant to this authorization) sales through a broker
if permitted by the Company’s Securities Trading Policy; (v) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; or (vi) any combination of any of the foregoing. 
In the absence of Participant’s timely election or in the event Section 16(b)
applies to Participant, the Company will withhold in Shares upon the relevant
taxable or tax withholding event, as applicable, or the Company may determine
that a particular method be used to satisfy any obligations for Tax-Related
Items.


Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable withholding
rates (up to the rate that will not cause an adverse accounting consequence or
cost, including pursuant to ASC Topic 718, as applicable) in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent Shares. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested
Performance Stock Options, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.


Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if Participant
fails to comply with Participant’s obligations in connection with the
Tax-Related Items.


10.    Nature of Grant. In accepting the Performance Stock Options, Participant
acknowledges, understands and agrees that:


7

--------------------------------------------------------------------------------

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)    the grant of Performance Stock Options is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Stock Options, or benefits in lieu of Performance Stock
Options even if Performance Stock Options have been granted in the past;


(c)    nothing in this Agreement or in the Plan shall confer upon Participant
any right to continue in the employment or service of the Employer, the Company
or any Subsidiary or be interpreted as forming or amending an employment or
services contract with the Employer, the Company or any Subsidiary and shall not
interfere with or restrict any way the ability of the Employer, the Company or
any Subsidiary, as applicable, to terminate Participant’s employment or service
relationship, if any;


(d)    all decisions with respect to future grants of Performance Stock Options
or other grants, if any, will be at the sole discretion of the Company;


(e)    Participant’s participation in the Plan is voluntary;


(f)         the future value of the underlying Shares is unknown, indeterminable
and unpredictable;


(g)    if the underlying Shares do not increase in value, the Performance Stock
Options will have no value;


(h)    if Participant exercises the Performance Stock Options and obtains
Shares, the value of those Shares acquired upon exercise may increase or
decrease in value, even below the exercise price;


(i)    unless otherwise agreed with the Company, the Performance Stock Options
and the Shares subject to the Performance Stock Options, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of any entity of the Company;


(j)       in the event of the termination of Participant’s Continuous Service
(as defined above) (for any reason whatsoever, whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), unless
otherwise determined by the Company, Participant’s right to vest in the
Performance Stock Options under the Plan, if any, will terminate as of the date
Participant is no longer actively rendering services and will not be extended by
any notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); similarly, any
right to exercise Performance Stock Options after termination of Participant's
Continuous Service will be measured from the date Participant is no longer
actively rendering services and will not be extended by any notice period; the
Committee shall have the exclusive discretion to determine when Participant is
no longer providing Continuous Service for purposes of this Agreement, including
whether Participant may still be considered to be providing active service while
on a leave of absence; and


8

--------------------------------------------------------------------------------

(k)    if Participant is providing services outside the United States, the
following additional provisions shall apply:


(1)    Performance Stock Options and the Shares subject to Performance Stock
Options, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;


(2)    Performance Stock Options and the Shares subject to Performance Stock
Options, and the income and value of same, are not intended to replace any
pension rights or compensation;


(3)    Performance Stock Options are an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company or to the Employer, and Performance Stock Options are outside of the
scope of Participant’s employment agreement, if any;


(4)    no claim or entitlement to compensation or damages shall arise from
forfeiture of Performance Stock Options resulting from termination of
Participant’s Continuous Service (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any; and


(5)    neither the Company, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of Performance Stock Options
or of any amounts due to Participant pursuant to the exercise of Performance
Stock Options or the subsequent sale of any Shares acquired upon exercise.


11.    Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data, as described in this Agreement and
any other Performance Stock Option grant materials by and among, as applicable,
the Employer, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social security, passport, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Performance Stock Options or
any other entitlement to Shares or other equivalent benefits awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.


9

--------------------------------------------------------------------------------

Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. Participant authorizes the Company,
Morgan Stanley and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
Shares received upon exercise of Performance Stock Options may be deposited.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan.
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
Participant’s consent is that the Company may not be able to grant Performance
Stock Options or other equity awards to Participant or administer or maintain
such awards. Therefore, Participant understands that refusing or withdrawing his
or her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of his or her refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.


Further, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from Participant
for the purpose of administering Participant’s participation in the Plan in
compliance with the data privacy laws in Participant’s country, either now or in
the future.  Participant understands and agrees that he or she will not be able
to participate in the Plan if Participant’s fails to provide any such consent or
agreement as requested by the Company and/or the Employer.


12.   Miscellaneous Provisions.


12.1   Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender’s local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.


10

--------------------------------------------------------------------------------

12.2   Waiver. The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant. Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.


12.3   Imposition of Other Requirements & Participant Undertaking. The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Performance Stock Options and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.


12.4   Entire Contract. This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein. This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.


12.5   Language. Participant acknowledges that he or she is sufficiently
proficient in English, or, alternatively, Participant acknowledges that he or
she will seek appropriate assistance to understand the terms and conditions in
this Agreement.  Furthermore, if Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.


12.6   Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


12.7   Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant’s permitted assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. Participant may not
assign this Agreement other than by the laws of descent and distribution.


12.8   Severability. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


11

--------------------------------------------------------------------------------

12.9   Governing Law and Choice of Venue. The Performance Stock Options and the
provisions of this Agreement shall be governed by, and subject to, the laws of
the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Performance Stock Options, the
parties hereby submit to and consent to the jurisdiction of the State of
Utah, agree that such litigation shall be conducted in the courts of Utah
County, Utah, or the federal courts of the United States for the District of
Utah, where this grant is made and/or to be performed.


12.10   Appendix. Notwithstanding any provisions in this Agreement, the
Performance Stock Options shall be subject to any special terms and conditions
set forth in any Appendix to this Agreement for Participant’s country. Moreover,
if Participant relocates to one of the countries included in the Appendix, the
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.


12.11   Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, broker’s country, or where Shares are
listed, Participant may be subject to insider trading and/or market abuse laws
which may affect Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to such shares (e.g., Performance Stock Options) or
rights linked to the value of Shares under the Plan during such times as
Participant is considered to have “material nonpublic information” or “insider
information” regarding the Company (as defined by the laws or regulations in the
relevant jurisdiction).  Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders Participant places before Participant
possessed inside information.  Furthermore, Participant could be prohibited from
(i) disclosing inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities.  Third parties include fellow employees.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy, and
the requirements of applicable laws may or may not be consistent with the terms
of the Company’s insider trading policy.  Participant acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and that
Participant should speak to his or her personal advisor on this matter.


12.12   Exchange Control Tax and Foreign Asset/Account Reporting Requirements. 
Participant acknowledges that there may be exchange control, tax, foreign asset
and/or account reporting requirements which may affect Participant’s ability to
acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares acquired
under the Plan) in a brokerage, bank account or legal entity outside
Participant’s country.  Participant may be required to report such accounts,
balances, assets and/or the related transactions to the tax or other authorities
in his or her country.  Participant also may be required to repatriate sale
proceeds or other funds received as a result of Participant’s participation in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt.  Participant acknowledges that it is Participant’s
responsibility to be compliant with such regulations, and Participant should
consult his or her personal legal advisor for any details.


12.13   [Reserved].


By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement, including the Appendix. Within six months of the Grant Date, if
Participant has not electronically accepted this Agreement on Morgan Stanley’s
website, or the website of any other stock plan service provider appointed by
the Company, and has not otherwise rejected the grant, then this grant shall
automatically be deemed accepted, and Participant shall be bound by the terms
and conditions in the Plan and this Agreement, including the Appendix.


12

--------------------------------------------------------------------------------

APPENDIX


FOR PARTICIPANTS OUTSIDE THE U.S.


NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK OPTION AGREEMENT


Unless otherwise defined herein, the capitalized terms in this Appendix shall
have the same defined meaning assigned to them in the Plan and the Agreement.


This Appendix includes special country-specific terms and conditions that apply
to Participants in the countries listed below. This Appendix is part of the
Agreement. This Appendix also includes information of which Participant should
be aware with respect to his or her participation in the Plan. For example,
certain individual exchange control reporting requirements may apply upon
exercise of the Performance Stock Options and/or sale of Shares. The information
is based on the securities, exchange control and other laws in effect in the
respective countries as of February 2018 and is provided for informational
purposes. Such laws are often complex and change frequently, and results may be
different based on the particular facts and circumstances. As a result, the
Company strongly recommends that Participant does not rely on the information
noted herein as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time the Performance Stock Options vest or are exercised, or
Participant sells Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she currently is residing and/or working, transfers employment
after the Performance Stock Options are granted to him or her, or is considered
a resident of another country for local law purposes, the terms and conditions
and/or notifications contained herein may not be applicable to him or her, and
the Company shall, in its discretion, determine to what extent such terms and
conditions contained herein shall apply to him or her.


DATA PRIVACY PROVISIONS APPLICABLE TO GRANTEES IN THE EUROPEAN UNION/EUROPEAN
ECONOMIC AREA


The following provision replaces Section 11 of the Agreement:


Data Collection and Usage.  Pursuant to applicable data protection laws,
Participant is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about Participant for the
exclusive legitimate purpose of granting Performance Stock Options and
implementing, administering and managing Participant’s participation in the
Plan.  Specifics of the data processing are described below.


Controller, EU Representative and DPO.  The Company is the controller
responsible for the processing of Participant’s personal data in connection with
the Plan.  The Company’s representative in the European Union is NSE Products
Europe BVBA, Da Vincilaan 9, 1935 Zaventem, Belgium, telephone number +32 2 722
70 00. Participant can reach the data protection officer (“DPO”) of the Company
at +1 (801) 345-1505, 75 West Center Street, Provo, Utah 84601.


13

--------------------------------------------------------------------------------

Personal Data Subject to Processing.  The Company collects, processes and uses
the following types of personal data about Participant: Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Performance Stock Options or any other entitlement to Shares awarded, canceled,
settled, vested, unvested or outstanding in Participant’s favor, which the
Company receives from Participant or the Employer, as well as Participant’s hire
date, term date, term reason code, status, and Company’s Division (“Personal
Data”).


Purposes and Legal Bases of Processing.  The Company processes the Personal Data
for the purpose of granting Performance Stock Options, implementing,
administering and managing Participant’s participation in the Plan.  The legal
basis for the processing of the Personal Data by the Company and the third‑party
service providers described below is the necessity of the data processing for
the Company to perform its contractual obligations under the Agreement and
generally administering employee equity awards.


Stock Plan Administration Service Providers.  The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and its affiliated companies
(collectively, “Morgan Stanley”), an independent stock plan administrator with
operations, relevant to the Company, in the United States, which assists the
Company with the implementation, administration and management of the Plan.  In
the future, the Company may select different service providers and may share
Personal Data with such service providers.  As a data controller, the Company’s
stock plan administrator will open an account for Participant to receive and
trade Shares.  Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.  Participant’s Personal Data
will only be accessible by those individuals requiring access to it for purposes
of implementing, administering and operating Participant’s participation in the
Plan.  Participant understands that Participant may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
Participant’s local human resources representative.


International Data Transfers.  The Company and its service providers, including,
without limitation, Morgan Stanley, operate, relevant to the Company, in the
United States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States.  Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that Participant’s Personal Data may not
have an equivalent level of protection as compared to Participant’s country of
residence.


The legal basis for the processing of the Personal Data by the Company and the
third‑party service providers is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and generally
administering employee equity awards.


Data Retention.  The Company will use the Personal Data only as long as
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
tax and securities laws.  When the Company no longer needs the Personal Data,
the Company will remove it from its systems.  If the Company keeps data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations.


14

--------------------------------------------------------------------------------

Data Subject Rights.  To the extent provided by law, Participant has the right
to (i) inquire whether and what kind of Personal Data the Company holds about
Participant and how it is processed, and to access or request copies of such
Personal Data, (ii) request the correction or supplementation of Personal Data
that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, or (iii) obtain the erasure of Personal Data no
longer necessary for the purposes underlying the processing or processed in
non-compliance with applicable legal requirements.  In addition, Participant
has, to the extent provided by law, the right to (iv) request the Company to
restrict the processing of Personal Data in certain situations where Participant
feels its processing is inappropriate, (v) object, in certain circumstances, to
the processing of Personal Data for legitimate interests, and to (vi) request
portability of Personal Data that Participant has actively or passively provided
to the Company, where the processing of such Personal Data is based on consent
or a contractual agreement with Participant and is carried out by automated
means.  In case of concerns, Participant also has the right to (vii) lodge a
complaint with the competent local data protection authority.  To receive
additional information regarding Participant’s rights, raise any other questions
regarding the practices described in this Agreement or to exercise his or her
rights, Participant should contact his or her local human resources
representative.


Contractual Requirement.  Participant’s provision of Personal Data and its
processing as described above is required for the performance of the Company’s
obligations pursuant to the Plan and a condition to Participant’s ability to
participate in the Plan.  Participant understands that, as a consequence of
Participant’s refusing to provide Personal Data, the Company may not be able to
allow Participant to participate in the Plan, grant Performance Stock Options to
Participant or administer or maintain such Performance Stock Options.  However,
Participant’s participation in the Plan and his or her acceptance of this
Agreement are purely voluntary.  While Participant will not receive Performance
Stock Options if he or she decides against participating in the Plan or
providing Personal Data as described above, Participant’s career and salary will
not be affected in any way.  For more information on the consequences of the
refusal to provide Personal Data, Participant may contact his or her local human
resources representative.


AUSTRALIA


Nature of Plan.  The Plan and the Agreement is a plan to which Subdivision 83A-C
of the Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in the Act).


Securities Law Information. If Participant acquires Shares pursuant to the
Performance Stock Options and he or she offers Shares for sale to a person or
entity resident in Australia, Participant’s offer may be subject to disclosure
requirements under Australian law. Participant should obtain legal advice on his
or her disclosure obligations prior to making any such offer.


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant’s behalf.


Data Privacy Notice and Consent. This provision supplements Section 10 of the
Agreement:


Participant’s personal information will be held in accordance with the
Employer’s privacy policy, a copy of which Participant can obtain by contacting
the Employer at the address indicated below. The Employer’s privacy policy
contains, among other things, details of how Participant can access and seek
correction of personal information held in connection with the Performance Stock
Options, how Participant can complain about a breach of the Australian Privacy
Principles and how the Employer will deal with such a complaint. The Company can
be contacted at +1 (801) 345-1000. Participant’s employer can be contacted at
+61-2-9491-0900.


Data may be transferred to recipients located outside of Australia, including
the United States and any other country where the Company has operations.
Employees are (and Participant acknowledges that he or she has been) provided
with a list of the Company’s global offices as part of their data privacy
training. The latest list can be accessed from time to time at
insider.nuskin.com.


15

--------------------------------------------------------------------------------

BELGIUM


Accepting Performance Stock Options. The Performance Stock Options must be
accepted in writing either (a) within 60 days of the offer (for tax at offer),
or (b) more than 60 days after the offer (for tax at exercise). Participant will
receive a separate offer letter, acceptance form and undertaking form in
addition to the Agreement. Participant should refer to the offer letter for a
more detailed description of tax consequences related to the timing of accepting
Performance Stock Options. Participant should consult his or her personal tax
advisor with respect to completion of the additional forms.


Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) or bank accounts
established outside of Belgium on his or her annual tax return.  In a separate
report, Belgium residents are also required to provide the National Bank of
Belgium with the account details of any such foreign accounts (including the
account number, bank name and country in which any such account was opened). 
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption.  Participant should consult a
personal tax advisor with respect to the applicable reporting obligations.


Stock Exchange Tax.  A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker.  The stock exchange tax may apply to transactions under the Plan, such
as the exercise of Performance Stock Options and the sale of Shares. 
Participant should consult his or her personal tax advisor for details regarding
Participant’s obligations with respect to the stock exchange tax.


CANADA


Securities Law Information. Participant acknowledges and agrees that he or she
will sell Shares acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the New York Stock Exchange in the
United States.


Foreign Asset/Account Reporting Information. Participant is required to report
any specified foreign property (including Shares) annually on Form T1135
(Foreign Income Verification Statement) if the total cost of Participant’s
specified foreign property exceeds C$100,000 at any time during the year.  The
form must be filed by April 30th of the following year.  Specified foreign
property includes Shares acquired under the Plan and may include Performance
Stock Options.  The Performance Stock Options must be reported‒generally at a
nil cost‒if the $100,000 cost threshold is exceeded because of other foreign
property Participant holds.  If Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares.  The ACB would normally equal the fair
market value of the Shares at exercise for Performance Stock Options, but if
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares.  It is Participant’s responsibility to comply with applicable
reporting obligations.


16

--------------------------------------------------------------------------------

Method of Payment. Due to regulatory considerations in Canada, Participant is
prohibited from surrendering Shares that Participant already owns or attesting
to the ownership of Shares to pay the Performance Stock Option Price or any
Tax-Related Items in connection with the Performance Stock Options.


The following provisions apply if Participant is resident in Quebec:


Data Privacy. Participant hereby authorizes the Company, the Employer and their
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. Participant further authorizes the Company and its Subsidiaries to
disclose and discuss the Plan with their advisors. Participant further
authorizes the Company and its Subsidiaries to record such information and to
keep such information in the his or her employee file.


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


CHINA


The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Company in its sole discretion:


Term of Performance Stock Options. This provision supplements Section 1.3 of the
Agreement:


Notwithstanding anything to the contrary in Section 1.3 of the Agreement, in the
event of Participant’s termination of Continuous Service, Participant shall be
permitted to exercise the Performance Stock Option for the shorter of (a) the
post-termination exercise period set forth in the Agreement and (b) six months
(or such other period as may be required by SAFE) after the termination of
Participant’s Continuous Service. At the end of the post-termination exercise
period specified by SAFE, any unexercised portion of the Performance Stock
Options shall immediately expire.


Exercise of Performance Stock Options. This provision supplements Section 1.4 of
the Agreement:


The Performance Stock Options may be exercised only if and when the Company has
completed the registration of the Plan with SAFE and provided such registration
remains effective. If the Company is unable to complete the registration or
maintain the registration, Participant will not be permitted to exercise any
Performance Stock Options.


Notwithstanding anything in Section 1.4 of the Agreement to the contrary,
Participant agrees to pay the Performance Stock Option Price and any Tax-Related
Items solely by means of a cashless sell-to-cover or cashless sell-all method of
exercise. To complete a cashless sell-to-cover or cashless sell-all exercise,
Participant must provide irrevocable instructions to the broker to: (i) sell a
portion or all of the Shares to be issued upon exercise; (ii) use the proceeds
to pay the exercise price, brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance (if any) in cash to Participant pursuant to the
procedures described in the “Exchange Control Information” section below.
Participant acknowledges that Morgan Stanley or such other broker as may be
selected by the Company in the future is under no obligation to arrange for the
sale of the Shares at any particular price. Shares issued to Participant upon
exercise must be maintained in an account with Morgan Stanley or such other
broker as may be designated by the Company until the Shares are sold through
that broker.  Due to local regulatory requirements, Participant agrees that the
Company may force the sale of any Shares obtained at exercise.  The sale may
occur immediately upon exercise or within any other time frame as the Company
determines to be necessary or advisable for legal or administrative reasons.


17

--------------------------------------------------------------------------------

Exchange Control Information. Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant will be
required to immediately repatriate to China the cash proceeds from the sale of
the Shares acquired upon the exercise of the Performance Stock Options.
Participant further understands that, under local law, such repatriation of the
cash proceeds will be effectuated through a special exchange control account
established by the Company or its Subsidiary in China, and Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan may be transferred to such special account prior to being delivered to
Participant. The Company may deliver the proceeds to Participant in U.S. dollars
or local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant. Participant agrees to bear the
risk of any currency fluctuation between the time the Shares are sold, either
through voluntary sale or through a mandatory sale arranged by the Company, or
proceeds are otherwise realized under the Plan and the time such proceeds are
distributed to Participant through the special exchange control account.


Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.


DENMARK


Securities/Tax Reporting Information. If Participant holds Shares acquired under
the Plan in a brokerage account with a broker or bank outside Denmark, he or she
is required to inform the Danish Tax Administration about the account. For this
purpose, Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. Both Participant and the broker or bank must sign the Form V. By
signing the Form V, the broker or bank undertakes an obligation, without further
request each year and not later than February 1 of the year following the
calendar year to which the information relates, to forward information to the
Danish Tax Administration concerning the Shares in the account. In the event
that the applicable broker or bank with which the account is held does wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at vesting and held in such account to the
Danish Tax Administration as part of his or her annual income tax return. By
signing the Form V, Participant authorizes the Danish Tax Administration to
examine the account.


In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account likely will be treated as a deposit account
because cash can be held in the account. Therefore, Participant likely must file
a Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed both by Participant and by the applicable broker or bank where the
account is held. By signing the Form K, the broker/bank undertakes an
obligation, without further request each year and not later than February 1 of
the year following the calendar year to which the information relates, to
forward information to the Danish Tax Administration concerning the content of
the account. In the event that the applicable financial institution (broker or
bank) with which the account is held, does not wish to, or, pursuant to the laws
of the country in question, is not allowed to assume such obligation to report,
Participant acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage or bank account to the Danish
Tax Administration as part of his or her annual income tax return. By signing
the Form K, Participant authorizes the Danish Tax Administration to examine the
account.


18

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration. The form may be
obtained from a local bank. Please note that these obligations are separate from
and in addition to the obligations described above.


SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK


ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold ("Aktieoptionsloven") er medarbejderen ("Medarbejderen")
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger
vedrørende incitamentsordningen Second Amended and Restated 2010 Omnibus
Incentive Plan ("Planen") hos Nu Skin Enterprises, Inc. ("Selskabet").


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for Medarbejderens tildeling af
"Performance Stock Options" er nærmere beskrevet i Planen, "Option Agreement"
("Aftalen") og det øvrige tildelingsmateriale, som er blevet udleveret. 
Begreber, der står med stort begyndelsesbogstav i denne Arbejdsgivererklæring,
men som ikke er defineret heri, har samme betydning som de begreber, der er
defineret i Planen eller Aftalen.


1.   Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod
opfyldelse af visse betingelser


Tidspunktet for tildelingen af "Performance Stock Options" er den dato, hvor
Bestyrelsens Vederlagsudvalg ("Udvalget") godkendte tildelingen.


2.   Kriterier og betingelser for tildeling af retten til senere at modtage
aktier


Kun Selskabets Medarbejdere, bestyrelsesmedlemmer og konsulenter kan deltage i
Planen. Tildeling af "Performance Stock Options" i henhold til Planen sker efter
Selskabets eget skøn og har til formål at give Selskabet og dets datterselskaber
mulighed for at tiltrække og fastholde udvalgte medarbejdere, som forventes at
bidrage til Selskabets success og opnå langsigtede mål til gavn for Selskabets
aktionærer. Medarbejderen har ikke nogen ret til eller noget krav på fremover at
få tildelt "Performance Stock Options".


3.   Modningstidspunkt eller -periode


"Performance Stock Options" modnes over tid ("modningsperioden"), forudsat at
Medarbejderen stadig er ansat i eller arbejder for Selskabet eller et
datterselskab, og alle øvrige modningsbetingelser i Aftalen er opfyldt,
medmindre "Performance Stock Options" modnes eller bortfalder på et tidligere
tidspunkt af de årsager, der er anført i Planen, og med forbehold for pkt. 5 i
denne erklæring.


4.   Udnyttelseskurs


Der betales ingen udnyttelseskurs ved modning af "Performance Stock Options"
eller udstedelse af aktier til Medarbejderen.


19

--------------------------------------------------------------------------------

5.   Medarbejderens retsstilling i forbindelse med fratræden


I henhold til Aktieoptionsloven vil "Performance Stock Options" i tilfælde af
Medarbejderens fratræden blive behandlet i overensstemmelse med
Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i Planen og Aftalen er
mere fordelagtige for Medarbejderen end Aktieoptionslovens §§ 4 og 5. Hvis
bestemmelserne i Planen og Aftalen er mere fordelagtige for Medarbejderen, vil
disse bestemmelser være gældende for, hvordan "Performance Stock Options"
behandles i forbindelse med Medarbejderens fratræden.


6.   Økonomiske aspekter ved at deltage i Planen


Tildelingen af "Performance Stock Options" har ingen umiddelbare økonomiske
konsekvenser for Medarbejderen. Værdien af "Performance Stock Options" indgår
ikke i beregningen af feriepenge, pensionsbidrag eller andre lovpligtige,
vederlagsafhængige ydelser.


Ordinære aktier er finansielle instrumenter. Den fremtidige værdi af de
underliggende aktier i forbindelse med "Performance Stock Options" kendes ikke
og kan ikke forudsiges med sikkerhed.


GERMANY


Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  In case of payments in
connection with securities (including payment of the Grant Price and the
proceeds realized upon the sale of Shares), the report must be made by the 5th
day of the month following the month in which the payment was made/received. 
The report must be filed electronically.  The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English.  Participant is
responsible for satisfying the reporting obligation.


HONG KONG


Restriction on Sale of Shares. Should any portion of the Performance Stock
Options vest within six months of the Grant Date, Participant agrees that
Participant will not dispose of the Shares acquired at exercise prior to the
six-month anniversary of the Grant Date.


Securities Law Information. Warning:  The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. Participant is advised
to exercise caution in relation to the offer.  If Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, or the
Plan, Participant should obtain independent professional advice.  The
Performance Stock Options and any Shares issued pursuant to the grant do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company.  The Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong
Kong.  The Performance Stock Options and any related documentation are intended
only for the personal use of each eligible employee of the Company and may not
be distributed to any other person.


HUNGARY


There are no country-specific provisions.


20

--------------------------------------------------------------------------------

INDONESIA


Exchange Control Information. If Participant remits proceeds from the sale of
Shares or the receipt of any dividends paid on such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, Participant must complete a “Transfer Report
Form.” The Transfer Report Form should be provided to Participant by the bank
through which the transaction is made.


JAPAN


Exchange Control Information. If the Participant acquires Shares valued at more
than ¥100,000,000 in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the Shares. In addition, if Participant pays more
than ¥30,000,000 in a single transaction for the purchase of Shares when
Participant exercises the Performance Stock Options, Participant must file a
Payment Report with the Ministry of Finance through the Bank of Japan by the
20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether or not the relevant
payment is made through a bank in Japan.


A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising this Performance Stock Option and purchasing shares of common
stock exceeds ¥100,000,000, then Participant must file both a Payment Report and
a Securities Acquisition Report.


Foreign Asset/Account Reporting Information. Participant will be required to
report details of any assets (including any Shares or the receipt of any
dividends paid on such Shares acquired under the Plan) held outside of Japan as
of December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. Participant should consult with his or her personal tax advisor
as to whether the reporting obligation applies to Participant and whether
Participant will be required to report details of any outstanding Performance
Stock Options or Shares held by Participant in the report.


KOREA


Exchange Control Information. Participants who realize US$500,000 or more from
the sale of Shares or the receipt of any dividends paid on such Shares in a
single transaction are required to repatriate the proceeds to Korea within three
years of receipt.  However, this repatriation requirement likely does not apply
to the sale of Shares and/or the receipt of cash dividends on or after July 18,
2017.


If Participant remits funds out of Korea to pay the Grant Price for Performance
Stock Options, the remittance of funds must be confirmed by a foreign exchange
bank in South Korea.  This confirmation is not necessary if Participant pays the
Grant Price through an arrangement with a broker approved by the Company whereby
payment of the exercise Grant Price is accomplished with the proceeds of the
sale of Shares, because in this case there is no remittance of funds out of
Korea.


21

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). Participant should consult with his or her personal
tax advisor to determine how to value Participant’s foreign accounts for
purposes of this reporting requirement and whether Participant is required to
file a report with respect to such accounts.


MALAYSIA


Director Notification Information. If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives an interest
(e.g., Performance Stock Options) in the Company or any related companies. In
addition, Participant must notify the Malaysian Subsidiary when Participant
sells Shares of the Company or any related company (including when Participant
sells Shares acquired under the Plan). These notifications must be made within
fourteen days of acquiring or disposing of any interest in the Company or any
related company.


Data Privacy Notice and Consent. This provision replaces in its entirety Section
10 of the Agreement:


Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data, as
described in this Agreement and any other Performance Stock Option grant
materials by and among, as applicable, the Employer, the Company and
Subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.
 
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan Opsyen yang lain oleh dan di antara, seperti yang berkenaan, Majikan,
Syarikat dan Anak-anak Syarikat untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan Peserta di dalam Pelan.
     
Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Performance
Stock Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”). The Data
is supplied by the Employer and also by me through information collected in
connection with the Agreement and the Plan.
 
Peserta memahami bahawa Majikan, Syarikat and Anak-anak Syarikat mungkin
memegang maklumat peribadi tertentu tentang Peserta, termasuk, tetapi tidak
terhad kepada, nama Peserta, alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa Syer atau jawatan pengarah yang dipegang dalam Syarikat,
butir-butir semua Opsyen, atau apa-apa hak lain atas Syer yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah Peserta, untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut ("Data"). Data tersebut dibekalkan oleh
Majikan dan juga oleh saya berkenaan dengan Perjanjian dan Pelan.



22

--------------------------------------------------------------------------------

Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative at +60-03-2170-7700. Participant
authorizes the Company, Morgan Stanley and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon exercise of
Performance Stock Options may be deposited. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. Participant understands that if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that the Company may not be able to grant Participant Performance Stock Options
or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of his or her refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
 
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley, atau
mana-mana pembekal perkhidmatan pelan saham lain sebagaimana yang dipilih oleh
Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran
dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data mungkin
berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan peserta di +60-03-2170-7700. Peserta memberi kuasa kepada Syarikat,
Morgan Stanley dan mana-mana penerima-penerima kemungkinan lain yang mungkin
akan membantu Syarikat (pada masa sekarang atau pada masa depan) dengan
melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, bagi tujuan melaksanakan, mentadbir dan menguruskan penyertaan
Peserta di dalam Pelan, termasuk segala pemindahan Data tersebut sebagaimana
yang dikehendaki kepada broker, egen eskrow atau pihak ketiga dengan siapa Saham
diterima semasa peletakhakan Opsyen mungkin didepositkan. Peserta memahami
bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk melaksanakan,
mentadbir, dan menguruskan penyertaan peserta dalam Pelan. Peserta memahami
bahawa sekiranya peserta menetap di luar Amerika Syarikat, peserta boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan.
Selanjutnya, Peserta memahami bahawa peserta memberikan persetujuan di sini
secara sukarela semata-mata. Sekiranya Peserta tidak bersetuju, atau sekiranya
Peserta kemudian membatalkan persetujuannya, status pekerjaan atau perkhidmatan
dan kerjaya Peserta dengan Majikan tidak akan terjejas; satu-satunya akibat
buruk sekiranya Peserta tidak bersetuju atau menarik balik persetujuan Peserta
adalah bahawa Syarikat tidak akan dapat memberikan Opsyen atau anugerah ekuiti
lain atau mentadbir atau mengekalkan anugerah-anugerah tersebut kepada Peserta.
Oleh itu, Peserta memahami bahawa keengganan atau penarikan balik persetujuan
peserta boleh menjejaskan keupayaan Peserta untuk mengambil bahagian dalam
Pelan. Untuk maklumat lebih lanjut mengenai akibat-akibat keengganan Peserta
untuk memberikan keizinan atau penarikan balik keizinan, Peserta memahami bahawa
Peserta boleh menghubungi wakil sumber manusia tempatan.



NEW ZEALAND


Securities Law Information.  Participant is being offered Performance Stock
Options which, if vested, allows Participant to purchase Shares in accordance
with the terms of this Agreement and the Plan.  The Shares, if purchased, will
give Participant a stake in the ownership of the Company.  Participant may
receive a return if dividends are paid.


If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid.  Participant may lose some
or all of Participant’s investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share scheme.  As a result,
Participant may not be given all the information usually required.  Participant
will also have fewer other legal protections for this investment.  Participant
should ask questions, read all documents carefully, and seek independent
financial advice before committing.


23

--------------------------------------------------------------------------------

The Shares are quoted on the New York Stock Exchange (“NYSE”).  This means that
if Participant acquires Shares under the Plan, Participant may be able to sell
the Shares on the NYSE if there are interested buyers.  Participant may get less
than Participant invested.  The price will depend on the demand for the Shares.


For information on risk factors impacting the Company’s business that may affect
the value of the Shares, Participant should refer to the risk factors discussion
on the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://ir.nuskin.com


NETHERLANDS


There are no country-specific provisions.


PHILIPPINES


Securities Law Information.  This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1(k) of the Philippine Securities
Regulation Code.


THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE.  ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, Participant may refer to the risk factors
discussion in the Company's Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company's website at
http://ir.nuskin.com.  In addition, Optionee may receive, free of charge, a copy
of the Company's Annual Report, Quarterly Reports or any other reports, proxy
statements or communications distributed to the Company's stockholders by
contacting Investor Relations Department at 75 W. Center Street, Provo, Utah
84601.


Participant acknowledges he or she is permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of such shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed.  The Shares are currently listed on the New York Stock
Exchange in the United States of America.


RUSSIA


Exchange Control Information. Participant acknowledges that he or she must
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Performance Stock Options within a reasonably short time of
receipt. Such amounts must be initially credited to Participant through a
foreign currency account opened in his or her name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be further
remitted to foreign banks, provided certain requirements are satisfied.
Participant must notify the Russian tax authorities about the opening/closing of
each foreign account within one month of the account opening/closing and provide
account balances in each foreign account as of the beginning of each calendar
year. Participant is encouraged to contact his or her personal advisor with
respect to satisfying the above-described currency rules, as significant
penalties may apply in the case of non-compliance with exchange control
requirements and because such exchange control requirements may change.


24

--------------------------------------------------------------------------------

U.S. Transaction.  Participant understands that acceptance of the grant of the
Performance Stock Options results in a contract between Participant and the
Company completed in the United States and that the Agreement is governed by the
laws of the State of Utah, without regard to choice of law principles thereof. 
Any Shares to be issued upon exercise of the Performance Stock Options shall be
delivered to Participant through a brokerage account in the U.S.  Participant
may hold the Shares in his or her brokerage account in the U.S.; however, in no
event will Shares issued to Participant under the Plan be delivered to
Participant in Russia. Participant is not permitted to sell the Shares directly
to other Russian legal entities or individuals.


Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of Shares in
Russia. The issuance of Shares pursuant to the Performance Stock Options
described herein has not and will not be registered in Russia and hence, the
Shares described herein may not be admitted or used for offering, placement or
public circulation in Russia. Participant acknowledges and agrees that he or she
will sell Shares acquired through participation in the Plan only outside of
Russia through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the New York Stock Exchange in the
United States.


Data Privacy Notice and Consent. Participant hereby acknowledges that he or she
has read and understood the terms regarding collection, processing and transfer
of Data contained in Section 10 of the Agreement and, by accepting the
Performance Stock Option, Participant agrees to such terms. In this regard, upon
request of the Company or the Employer, Participant agrees to provide an
executed data privacy consent form to the Employer or the Company, or any other
agreements or consents that the Company and/or the Employer may deem necessary
to obtain Participant’s consent to collect, process or transfer Participant’s
Data for purposes of administering his or her participation in the Plan under
the data privacy laws in Russia, either now or in the future. Participant
understands that he or she will not be able to participate in the Plan if he or
she fails to execute any such consent or agreement.


Foreign Asset/Account Reporting.  Russian residents will be required to notify
the Russian tax authorities within one month of opening or closing a foreign
bank account or of changing any account details.  Russian residents are also
required to file with the Russian tax authorities reports of the transactions in
their foreign bank accounts.  Russian residents should consult with their
personal tax advisor for additional information about these reporting
obligations.


Labor Law Information.  If Participant continues to hold Shares acquired under
the Plan after an involuntary termination of employment, the Participant will
not be eligible to receive unemployment benefits in Russia.


Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses, and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).


25

--------------------------------------------------------------------------------

SINGAPORE


Securities Law Information.  The grant of the Performance Stock Options is made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to
Participant with a view of the Performance Stock Options being subsequently
offered for sale to any other party.  The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore.  Participant should
note that the Performance Stock Options are subject to section 257 of the SFA
and Participant will not be able to make any subsequent sale of the Shares in
Singapore, or any offer of such subsequent sale of the Shares subject to the
Performance Stock Options in Singapore, unless such sale or offer in is made (i)
after six months from the Grant Date or (ii) pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA, or
pursuant to, and in accordance with the condition of, any other applicable
provisions of the SFA.


Chief Executive Officer and Director Notification Requirement.  The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act.  The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., Performance Stock Options, Shares, etc.) in the
Company or any related companies within two business days of (i) its acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
Shares are sold), or (iii) becoming the CEO or a director, associate director or
shadow director.


SWEDEN


There are no country-specific provisions.


TAIWAN


Data Privacy Consent.  Participant hereby acknowledges that he or she has read
and understood the terms regarding collection, processing and transfer of Data
contained in Section 10 of the Agreement and by participating in the Plan,
Participant agrees to such terms.  In this regard, upon request of the Company
or the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in
Participant’s country, either now or in the future.  Participant understands he
or she will not be able to participate in the Plan if Participant fails to
execute any such consent or agreement.


Securities Law Information.  The Performance Stock Options and the Shares to be
issued pursuant to the Plan are available only to employees of the Company.  The
grant of the Performance Stock Options does not constitute a public offer of
securities.


Exchange Control Information. Participant may remit foreign currency (including
proceeds from the sale of Shares or the receipt of any dividends paid on such
Shares) into or out of Taiwan up to US$5,000,000 per year without special
permission. If the transaction amount is TWD500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.


THAILAND


Exchange Control Information. If the proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares are equal to or greater than
US$50,000 or more in a single transaction, Participant must repatriate the
proceeds to Thailand immediately upon receipt and convert the funds to Thai Baht
or deposit the proceeds in a foreign currency deposit account maintained by a
bank in Thailand within 360 days of remitting the proceeds to Thailand. In
addition, Participant must report the inward remittance to the Bank of Thailand
on a foreign exchange transaction form. If Participant fails to comply with
these obligations, Participant may be subject to penalties assessed by the Bank
of Thailand. Because exchange control regulations change frequently and without
notice, Participant should consult his or her personal advisor before selling
Shares to ensure compliance with current regulations. Participant is responsible
for ensuring compliance with all exchange control laws in Thailand, and neither
the Company nor any of its Subsidiaries will be liable for any fines or
penalties resulting from his or her failure to comply with applicable laws.


26

--------------------------------------------------------------------------------

SCHEDULE A


[Performance Vesting Schedule]



27

--------------------------------------------------------------------------------